FILED
                              NOT FOR PUBLICATION                           SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GONZALO ESTRADA-RIOS,                             No. 12-72128

               Petitioner,                        Agency No. A092-922-201

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Gonzalo Estrada-Rios, a native and citizen of Mexico, petitions for review of

an order of the Board of Immigration Appeals (“BIA”) denying his motion to

reopen deportation proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the BIA’s denial of a motion to reopen and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo claims of ineffective assistance of counsel. Singh v. Ashcroft,

367 F.3d 1182, 1185 (9th Cir. 2004). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion by denying Estrada-Rios’s motion to

reopen due to his failure to demonstrate that his former attorney’s untimely filing

of his first petition for review prejudiced the outcome of his deportation

proceedings, where that petition for review presented no plausible grounds for

success on the merits. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir.

2003) (holding that the absence of “plausible grounds for relief” rebuts the

presumption of prejudice); cf. Singh, 367 F.3d at 1190 (stating that the presumption

of prejudice is sustained if the petitioner’s claim “could plausibly succeed on the

merits”).

      We lack jurisdiction to consider Estrada-Rios’s challenges to his underlying

order of deportation or the BIA’s August 9, 2011, order denying his first motion to

reopen, because this petition for review is untimely as to those orders. See

Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005) (en banc).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    12-72128